Cole, C. J.
In this case the notice of appeal states that the appeal is from a judgment entered on the 21st day of December, 1885. The undertaking describes the judgment which is appealed from as one recovered on the 29th day of December, 1886. We find in the record a judgment in due form, which is signed by the circuit judge, dated December 17, 1885, and filed with the clerk on that day. This judgment seems to have been perfected by the taxation of costs on the 29th day of December, 1885. There is not in the record any judgment of the date of the one described, either in the notice of appeal or in the undertaking. Such being the state of the record, we are unable to consider the case upon the merits. The matter is one whiclP'cannot be overlooked or disregarded, for it is obvious we would be justified in considering only the judgment appealed from. And, as has been said, the record shows no such judgment. No other course is left but to dismiss the appeal. Sayles v. Gudath, 9 Wis. 159; Kellogg v. Smith, 10 Wis. 135.
By the Court.— The appeal is dismissed.